          Case 8:19-cv-02009-TDC Document 56 Filed 07/13/20 Page 1 of 4

FINNEGAN
                                   FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
                                   WWW.FINNEGAN.COM



                                                                                         MARGARET A, ESQUENET
                                                                                                  202.408.4007
                                                                                margaret.esquenet@finnegan.com



                                          July 13, 2020

 Honorable Theodore D. Chuang                                                            VIAECF
 United States District Judge
 United States District Comi District of Ma1yland                      REDACTED VERSION
 Greenbelt Division
 6500 Chenywood Lane
 Greenbelt, MD 20770

               Notice of futent to File Motion for Sanctions
               Devine v. Bethesda Softworks LLC et al. (Case No.: 8:19-cv-02009-TDC)

 Dear Judge Chuang:
       Bethesda Softworks LLC and ZeniMax Media fuc. (together, Bethesda) submit this letter
 pmsuant to this Comi's Case Management Order, Section II.A.2 (ECF 18). Bethesda notifies the
 Comi of its intent to move for sanctions under Local Rule 104.8 and the Comi's inherent powers.
 I.     Introduction and Factual Background
         Under the Comi's Scheduling Order (ECF 46) requiring mediation by July 31, 2020, the
 paiiies conducted a two-day private mediation on June 29-30. The paiiies did not contemplate, and
 the Order did not require, that the mediation extend beyond the two-day period.




        Fmstrated that the paiiies did not reach a settlement at the end of the two days, Devine's
 counsel, Filippo Mai·chino and Thomas Gra to ether, Counsel , elected to file a ublic Notice
 with the Comi CF 55




                901 NEW YORK AVENUE, NW I WASHINGTON, DC 20001-4413
                        PHONE: 202.408.4000 I FAX: 202.408.4400
          Case 8:19-cv-02009-TDC Document 56 Filed 07/13/20 Page 2 of 4

Honorable Theodore D. Chuang
Page 2

                                                                                        These
disclosures are blatant breaches of the Mediation Agreement, the Local Rules, and the MMCA.
        Immediately upon receiving Devine’s Notice, Bethesda sent Counsel a letter notifying
them of their violations of mediation confidentiality and inaccuracies, and demanding withdrawal
of the letter. Counsel refused to withdraw the Notice.
II.    Sanctions Against Marchino and Gray Are Warranted
       Counsel Marchino and Gray should be sanctioned for disclosing confidential mediation
information in their letter to the Court because these disclosures were presented to the Court for
improper purposes, to harass Bethesda, and to needlessly increase the cost of litigation.
       A.      Breach of Mediation Confidentiality under Local Rules and Maryland Law
          Counsels’ action in disclosing confidential mediation information in a public Court filing
is both blatant and unlawful. D. Md. L.R. 607(4) (prohibiting disclosure of “any dispute resolution
communication that in any respect reveals the dispute resolution positions of the parties or advice
or opinions of neutrals” to “anyone, including the judicial officer to whom the case is assigned”)
(emphasis added); Md. Code Ann., Cts. & Jud. Proc. § 3-1803(b) (prohibiting “any person present
. . . in a mediation” from disclosing “mediation communications . . . in any judicial proceeding”
and requiring “confidentiality of all mediation communications” where, as here, the parties so
agree). See also Bernard v. Galen Grp., Inc., 901 F. Supp. 778, 779–84 (S.D.N.Y. 1995) (letter to
court disclosing details of mediation violated court’s mediation confidentiality order; finding
breach “galling” and sanctioning counsel for disclosures); Davis v. Kansas City Fire & Marine
Ins. Co., 195 F.R.D. 33, 38 (N.D. Okla. 2000) (filing confidential settlement statement with court
sanctionable with fine and public reprimand for attorney); Zuver v. Sprigg, No. CV 16-2505
(DLF), 2018 WL 3617308, at *12 (D.D.C. June 13, 2018) (breach of confidentiality provision of
mediation agreement when counsel disclosed to court that opposing party had rejected proposal
from the mediator and sanctioning counsel). 1As reflected in these rules and court decisions,
confidentiality is a critical element of the mediation process and warrants strict compliance by the
parties and judicial enforcement by courts to protect the integrity of mediation.

       B.      The Court Should Sanction Counsels’ Breach of Confidentiality Obligations
        As a threshold sanction, this Court should revoke the pro hac vice admissions of Marchino
and Gray and disqualify them from this case based on their brazen disregard of the Local Rules
and their confidentiality obligations. Data Sys. Analysts, Inc. v. Netplex Grp., Inc., 187 F.R.D. 181,
183-84 (D. N.J. 1999) (“Revocation of pro hac vice admission is a recognized sanction for
violation of court orders or disciplinary rules”).
        Further, the Court should impose additional sanctions as it deems appropriate, including
striking the Notice and ordering counsel to reimburse Bethesda’s fees and costs related to the

1
  The extent of the disclosures (amounting to half of the Notice) establishes that the disclosures
were intentional, not inadvertent. Moreover, Counsel failed to seal the Notice, demonstrating that
their true purpose is to coerce Bethesda. Bethesda further notes that, in violation of Local Rule
104.7, local counsel did not sign the letter and are not even in the signature block.


                                      FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
Case 8:19-cv-02009-TDC Document 56 Filed 07/13/20 Page 3 of 4
         Case 8:19-cv-02009-TDC Document 56 Filed 07/13/20 Page 4 of 4



                               CERTIFICATE OF SERVICE


       I, Margaret A. Esquenet, hereby certify that on July 13, 2020, the foregoing

DEFENDANTS BETHESDA SOFTWORKS LLC’S AND ZENIMAX MEDIA, INC.’S

NOTICE OF INTENT TO FILE MOTION FOR SANCTIONS was filed and served using the

Court’s CM/ECF system, and was also served via e-mail, upon Counsel for Plaintiff:

     Filippo Marchino                                Charles A Gilman
     The X-Law Group, P.C.                           Gilman & Bedigian, LLC
     625 Fair Oaks Ave., Ste. 390                    1954 Greenspring Drive, Suite 250
     South Pasadena, CA 91030                        Timonium, MD 21093
     213-599-3380                                    410-560-4999
     Fax: 213-599-3370                               Fax: 410-308-3116
     Email: fm@xlawx.com                             Email: cgilman@gblegalteam.com

     Thomas E Gray                                   Hendrick Briggs Bedigian
     The X-Law Group, P.C.                           Gilman & Bedigian, LLC
     625 Fair Oaks Ave. Ste. 390                     1954 Greenspring Drive, Suite 250
     South Pasadena, CA 91030                        Timonium, MD 21093
     213-599-3380                                    410-560-4999
     Fax: 213-599-3370                               Fax: 410-308-3116
     Email: tg@xlawx.com                             Email: hbb@gblegalteam.com

     Tom Cassaro
     The X-Law Group, P.C.
     1910 W Sunset Blvd., Ste. 450
     Los Angeles, CA
     213-599-3380
     Fax: 213-599-3370
     Email: tc@xlawx.com



                                                           /s/ Margaret A. Esquenet
                                                           Margaret A. Esquenet
